Citation Nr: 0329903	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-00 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 until his 
retirement in October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for an increased rating for his service-
connected right knee disability.  

The record discloses that the veteran submitted a claim for 
an increased rating for low back syndrome due to degenerative 
disc disease, then evaluated as 20 percent disabling.  The 
veteran appealed the September 1999 denial of this claim and, 
following the statement of the case that was issued in 
November 2000, the veteran perfected his appeal on this 
matter.  In his substantive appeal received in December 2000, 
the veteran stated that a 40 percent evaluation "would be 
more in line" with the severity of his low back disability.  
Based, in part, on the findings of a Department of Veterans 
Affairs (VA) examination conducted in April 2001, the RO, by 
rating action dated in July 2002, increased the evaluation 
assigned for the veteran's low back disability to 40 percent, 
effective May 1999, the date of his claim for an increased 
rating.  In AB v Brown, 6 Vet. App. 35 (1993), the United 
States Court of Appeals for Veterans Claims held that, where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specific disability rating for the service 
connected condition, the RO and the Board are required to 
consider entitlement to all available ratings for that 
condition.  Since the RO assigned the rating that the veteran 
stated he felt his low back disability warranted, this matter 
has been resolved fully in the veteran's favor.  Accordingly, 
this decision is limited to the issue set forth on the 
preceding page.

Finally, the Board notes that the veteran requested to 
testify at a hearing before a Veterans Law Judge at the RO.  
However, in Statements in Support of Claim dated in November 
2002 and March 2003, the veteran canceled the travel board 
hearing.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
However, the factual scenario in Kuzma, as well as in the 
prior Federal Circuit cases of Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) cited therein, was that proceedings were 
complete before VA when the VCAA was enacted.  Clearly, that 
is not the case here.  Furthermore, there is contrary legal 
precedent, see VAOPGCPREC 11-00, which holds the VCAA applies 
retroactively to claims pending on the date the law was 
enacted, such as this claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, information sufficient to satisfy the 
requirements of VCAA per Quartuccio v. Principi, 16 Vet. App. 
183 (2002) has not been provided.  Therefore, in light of the 
uncertain state of the law regarding the VCAA's applicability 
to claims such as this, and the potential prejudice to the 
appellant if the Board were to proceed to issue a decision at 
this time, the Board concludes a remand is needed for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  It would be harmless for the Board to 
require compliance with the VCAA if it did not apply to the 
claim.  In fact, it would be more advantageous to the 
veteran.  The veteran may waive the right to notice and duty 
to assist required by the VCAA, although the record does not 
reflect that he has done so.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

2.  The veteran should be requested to 
identify all VA and non-VA providers of 
treatment of the right knee since August 
2002.  The RO should then secure copies 
of all identified records, which are not 
already of record, and associate them 
with the claims file.

3.  When the above medical records have 
been obtained, the veteran should be 
scheduled for a VA orthopedic 
examination.  The physician should review 
the veteran's medical records as 
contained in the claims folder prior to 
examining the veteran.  The examiner 
should perform tests of joint motion 
against varying resistance.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use of the 
right knee should be described.  The 
examiner should be requested to identify 
any objective evidence of pain and all 
functional loss of the right knee due to 
pain.  The examiner should specifically 
indicate the range of right leg extension 
and flexion performed without pain and 
the range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the right knee on repeated use or 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  


Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


